Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 7 is allowable for a bus bar unit which is provided in a motor, the bus bar unit comprising: 
a bus bar holder provided on one side in an axial direction of a stator disposed in an annular shape around a central axis extending in a vertical direction; 
a bus bar extending along a plane perpendicular to the axial direction and fixed to the bus bar holder; and 
an external connection terminal connected to the bus bar and extending upward from the bus bar; wherein the bus bar includes a wire and a terminal connector located on one end thereof and connected to the external connection terminal, and a lead wire connector located on the other end thereof and connected to a lead wire extending from the stator; 
the lead wire connector is U-shaped or substantially U-shaped; 
the lead wire connector includes a first end located on the external connection terminal side and a second end located on the opposite side of the first end; and 
the second end includes an extension extending in a direction away from an opening of the lead wire connector.
The closest related reference is to the applicant’s earlier patent (U. S. Patent 10,742,003).  The applicant recites further distinguishing subject matter over the patent, the second end being an extension of the first end, where the earlier paten has two wires joined by the external connection terminal (as shown in figure 1).  
The applicant’s IDS cited JP 2016-96708, which is similar but does not cite a holder, upward extending terminals and the bus wire second end being an extension. Another one that overlaps several limitations of the claim is JP 2017-42004 where wire is not held by a holder and there is not upward extending terminal.  
Claim 7 is considered to be non-obvious with respect to the closest related prior art. 
Claims 8-12 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 4, 2021